Citation Nr: 1132832	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-02 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for a disability manifested by shortness of breath, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The Veteran has served in the U.S. Army and U.S. Army Reserve.  His service has included periods of active duty from February 2003 to April 2004, August 2005 to July 2006 and January 2009 to March 2010, much of which was performed in the Southwest Asia theater of operations during the Persian Gulf War.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the RO that, in pertinent part, denied service connection for diabetes mellitus, type II, and for disability manifested by shortness of breath (claimed as asthma), to include as due to undiagnosed illness.

The issues were previously before the Board and were remanded in December 2010 for additional development.  The issues on appeal are now ready for adjudication.


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia theater of operations during the Persian Gulf War.
 
2.  Diabetes mellitus, type II is not shown to be etiologically related to service. 

3.  A disability manifested by shortness of breath, is not shown to be etiologically related to service, to include service in the Persian Gulf.
 
 
CONCLUSIONS OF LAW
 
1.  Diabetes mellitus, type II was not incurred in, or aggravated by, active duty service.   38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  A disability manifested by shortness of breath, to include as due to undiagnosed illness was not incurred in, or aggravated by, active duty service.   38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to and notice regarding how disability ratings and effective dates are determined.  The claims were readjudicated in December 2008.  

These matters were most recently before the Board in July 2010, when the case was remanded to obtain any outstanding private and/or VA treatment records and in order to afford the Veteran VA examinations so that an opinion could be provided regarding the etiology of the Veteran's claimed conditions.  All of the actions sought by the Board have been completed as directed, within VA's power, and the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Of note, the Veteran was scheduled for VA examinations, in accordance with the mandates of the July 2010 Remand, in September 2010.  The record demonstrates that the Veteran failed to report for his examinations and that has not provided good cause for his failure to attend.  

When entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  38 C.F.R. § 3.655.  Accordingly, the issues on appeal will be decided based on the evidence before it.

In accordance with the mandates of the December 2010 Board remand, the Appeals Management Center (AMC) requested additional service treatment records from the Records Management Center.  The AMC was informed that these records were at the Roanoke RO.  In November 2010, the Roanoke RO notified the Appeals Management Center that the Roanoke RO did not have the additional service treatment records.  VA informed the Veteran on November 9, 2010 that his service treatment records were unavailable and the Veteran was requested to provide additional records in support of his claim.  The Veteran did not reply to this request and no new evidence was submitted.  A formal finding of unavailability was made on November 19, 2010.  In situations such as this, where the Veteran's service treatment records are unavailable, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit- of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board finds that the RO has properly acted within the mandates of the duty to assist under 38 C.F.R. § 3.159 (2010), and that further attempts to obtain additional evidence would be futile.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate. See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Service Connection-Laws and Regulations
 
The law provides that service connection may be granted to a veteran for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including diabetes mellitus, type 2, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-95.
 
A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.
 
In this case, the Veteran contends that his breathing disorder is a result of his exposure to chemicals while serving in the Persian Gulf War.  The Persian Gulf War Veterans' Benefits Act authorizes VA to compensate any Persian Gulf War Veteran suffering from a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a specified presumption period following service in the Southwest Asia theater of operations during the Persian Gulf War.  This statute expands the definition of "qualifying chronic disability" (for service connection) to include not only a disability resulting from an undiagnosed illness as stated in prior law, but also any diagnosed illness that the Secretary determines in regulations warrants a presumption of service connection under 38 U.S.C.A. § 1117(d).
 
The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome).  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
Lay evidence may be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Diabetes Mellitus, Type II-Factual Background and Analysis

The Veteran's service treatment records include a May 1993 treatment record in which it was noted that the Veteran's glucose level was high.  Post-service treatment records include private treatment records from Dr. K.M. which noted that the Veteran had new onset diabetes mellitus, type II, diagnosed in July 2005.  Service treatment records dated between August 2005 and July 2006 show a diagnosis of diabetes but there is no evidence that the Veteran's diabetes symptoms were aggravated his active service.  

In March 2008, the Veteran was examined by a QTC examiner who noted that the Veteran had had diabetes mellitus for four years.

The Board finds that the preponderance of the evidence is against a finding of service connection for diabetes mellitus.  The evidence of record demonstrates that the Veteran's diabetes mellitus was not incurred during a period of active duty service.  

In this case, a present disorder is shown, however there is absolutely no medical evidence which demonstrates that the Veteran's diabetes mellitus, type II is related to service.  One of the necessary elements of service connection, a nexus between service and the Veteran's present disorder is not demonstrated.  There is no medical evidence whatsoever, further, that the Veteran's diabetes symptoms were aggravated in anyway by his service.  Of note, an etiology opinion was sought out by the Board, however the Veteran failed, without showing good cause, to go to his VA examination.  

The Board notes the Veteran's assertions that his diabetes mellitus is related to his service.  In this respect, the Veteran is competent to report on that which she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) it was held that a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of etiology goes beyond a simple and immediately observable cause-and-effect relationship, and as such, he is not competent to render an opinion of etiology in this particular case.  As the record does not contain a competent etiology opinion, the evidence simply does not allow for a finding of service connection.  

Accordingly, as the preponderance of the evidence is against the Veteran's claim, entitlement to service connection for diabetes mellitus, type II is denied.

Service Connection for a Disability Manifested by Shortness of Breath-Factual Background and Analysis

The Veteran contends that his claimed breathing disorder is due to his service, to include as part of an undiagnosed illness.  For the reasons discussed below, the Board finds that the evidence is against such a finding.

The Veteran's service records include June 2005 and June 2006 health assessment forms in which the Veteran reported that his health was very good.  The Veteran's service treatment records first noted difficulty breathing in an October 2007 survey note in which the Veteran reported that, compared to before his most recent deployment, his health was much worse than before he deployed  The Veteran further reported that he had difficulty breathing and that he believed that he was exposed to environmental pesticides, industrial pollution and sand and dust.  

The Veteran's claims file includes a June 2005 treatment note from private physician Dr. K.M. which noted that the Veteran stated his concern regarding chest pain that he experienced on and off for years as it was formerly dismissed as stress-related but had not improved.  The Veteran stated that he had steadily increasing pleuritic chest pain on the left side that was episodic in nature and which the Veteran admitted could be anxiety or stress-related but stated his concern that symptoms did not always appear to be stress-related.  He stated that his shortness of breath could be dramatic and that his exercise endurance had fallen off dramatically.  Dr. K.M. noted that stress did seem to be a factor for the Veteran but that there was sufficient documentation for toxic chemical exposure and sufficient shortness of breath to warrant further workup.  An assessment of dyspnea on exertion was provided.  A May 2007 treatment record from Dr. D.M. noted complaints of a cough.  

The Veteran's claims file additionally includes a September 2008 physical profile assignment which noted that the Veteran was limited in his ability to run and noted that he should have his asthma medications with him at all times.  An environmental and industrial hazard assessment received in September 2008 noted the poor air quality or Shu'ahbah Port, Kuwait city to include the potential for significant concentrations of industrial compounds in the ambient air and ground.  In his January 2009 VA-9 substantive appeal form, the Veteran stated that he acquired asthma during his first deployment between February 2004 and April 2004.  

As noted above, in order to establish service connection, there must be the demonstration of an in service disease or injury, a present disorder, and a link between the two.  Additionally VA will compensate any Persian Gulf War Veteran suffering from a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War.  Here, however, the evidence does not show that the Veteran's shortness of breath manifested during his Persian Gulf service and treatment records dated in June 2005, prior to his active duty service beginning in August 2005, demonstrate shortness of breath, demonstrating that shortness of breath was not incurred during active duty service.

The Board is cognizant of the Veteran's contentions that his breathing difficulties began during his first period of service between February 2003 and April 2004.  Regrettably, the service treatment records do not appear to include treatment records from this period of service and, as noted in the November 2010 formal finding of unavailability, such records are unavailable.  As noted above, the Veteran was requested to provide any available additional records in order to support his claim given the absence of service treatment records but he provided no additional information.  Additionally, while the Veteran has stated that his shortness of breath began during his first period of service and was chronic, the service treatment records demonstrate that the Veteran reported very good health after this period of service.  The evidence simply does not demonstrate that a disorder manifested by shortness of breath began during the Veteran's active duty service.  The Board notes that a physical profile was given to the Veteran in September 2008 for asthma but no diagnosis of asthma is demonstrated, further, Dr. K.M. noted the Veteran's complaints of difficulty breathing, however, he does not attribute this to the Veteran's service beyond suggesting that further workup was necessary and both he and the Veteran attributed the Veteran's symptoms in part to anxiety rather than the Veteran's service.

Further, while the Veteran's shortness of breath is shown to have begun prior to service, the record does not include competent evidence of an aggravation of shortness of breath beyond the natural progress of the disease.

As noted above, the Veteran was scheduled for a VA examination so that further information could be gathered as to the Veteran's breathing condition and its relation to service but the Veteran failed, without good cause to attend his hearing.  For the same reasons discussed in the previous analysis, the Veteran's opinion that his shortness of breath related to his service is inadequate to show a nexus as the question of etiology here is beyond the purview of a lay person.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the record before the Board, the evidence is against a finding that the Veteran's claimed breathing disorder is related to service and his claim must, therefore, be denied.

ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for a disability manifested by shortness of breath, to include as due to undiagnosed illness, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


